DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2021.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).	Note that claims 21-35 had been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lecesse, US 2014/0001150, in view of NABEYAMA, US 2015/0351240.
Regarding claim 1, Lecesse discloses; a method of modifying a via ( abstract; modified hole) of a PCB, the method comprising: 						drilling a via (Fig. 2C; 206 and Fig. 3; 302) of the PCB; 				depositing a carbon-based material (Fig. 2E; 222 and [0023]; carbon based seeding) over an inner wall of the through-hole; 						back drilling a first portion (Fig. 2D; 212 and [0020]; back drilling upper portion)  of the through-hole by using a drill from the top of the PCB to form a first blind via; and 		selectively plating a conductive material (Fig. 2H; 224 and [0028]; conductive material)  over the carbon-based material (Fig. 2E; 222 and [0023]; carbon based seeding) to form a plated through-hole.								Lecesse substantially discloses the invention including selectively plating a via of a multi-layered substrate but is silent about to form a stub-less through-hole comprising an unwanted material by removing the unwanted material in the via of the PCB. However NABEYAMA teaches that to form a stub-less through-hole comprising an unwanted material by removing the unwanted material (Fig. 10A-10B; 16 and [0077]; stub 16 is removed by drill 52 from the through hole 12) in the via of the PCB. 		It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lecesse by forming a stub-less through-hole comprising an unwanted material by removing the unwanted material in the via of the PCB, as taught by NABEYAMA, to remove the stub without damaging the wirings and the conductive film which connects the wirings [0077]. 
Regarding claim 2, Lecesse discloses; the first blind via is larger (Fig. 2D; 220, 216 and [0022]; cross-sectional dimension 216 is smaller than cross-sectional dimension 212) than the through- hole having a first diameter.
Regarding claim 3, Lecesse discloses; the carbon-based material is a non-conductive material acting as a seed (Fig. 2E; 222 and [0023]; carbon based seeding) for plating the conductive material.
Regarding claim 5, Lecesse discloses; the first blind via is aligned (Fig. 2D; 212 is aligned with 206) with the through-hole.
Regarding claim 6, Lecesse discloses; back drilling a second portion (Fig. 2D; 214 and [0021]; back drilling lower portion) of the PCB below the through-hole from the bottom of the PCB to form a second blind via.
Regarding claim 7, Lecesse discloses; the second blind via is larger (Fig. 2D; 220, 216 and [0022]; cross-sectional dimension 216 is smaller than cross-sectional dimension 212) than the through-hole.
Regarding claim 9, Lecesse discloses; the conductive material comprises copper (Fig. 2H; 224 and [0028]; conductive material e.g. copper).
Regarding claim 11, Lecesse discloses; the PCB comprises a plurality of subassemblies comprising a plurality of layers (Fig. 2C; 200 and [0018]; multilayered substrate).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over   Lecesse, US 2014/0001150, in view of NABEYAMA, US 2015/0351240 as applied to Claims 1-3, 5-7, 9 and 11 above, and further in view of Buchwalter, US 2007/0246252.
Regarding claims 4 and 8, Lecesse substantially discloses the invention including selectively plating a via of a multi-layered substrate but is silent about the conductive material does not adhere to the first blind via in claim 4 and the conductive material does not adhere to the second blind via in claim 8. 
However Buchwalter teaches that the conductive material does not adhere to (Fig. 5; 87 and [0030]; copper layers 90 and 92 will not form in these regions) the first blind via in claim 4 and the conductive material does not adhere (Fig. 5; 87´ and [0030]; copper layers 90 and 92 will not form in these regions) to the second blind via as recited in claim 8.							
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lecesse by providing the conductive material does not adhere to the first blind via in claim 4 and the conductive material does not adhere to the second blind via in claim 8, as taught by Buchwalter, to provide a finished PCB with no copper stubs [0024]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that Buchwalter does not teach or suggest "drilling a via of the PCB comprising an unwanted material to form a stub-less through-hole by removing the unwanted material in the via of the PCB," and "selectively plating a conductive material over the carbon-based material to form a stub-less plated through-hole," as recited in amended claim 1. As such, amended claim 1 is not obvious over the cited references. However new 103 rejection with new set of reference such as, Lecesse, in view of NABEYAMA has been applied to address the amended subject matter as currently recited in claim 1, please see the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729      
                                                                                                                                                                                                  /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729